DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim of priority to U.S. Patent Application No. 16/700,688, filed December 2, 2019, now U.S. Patent No. 11,216,944, which claims priority to Dutch Patent Application No. NL 2022109, filed November 30, 2018, is acknowledged.

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 11/30/2021 was reviewed and the listed references were noted.
	
Drawings
The 3 page drawings have been considered and placed on record in the file.

Status of Claims
Claims 1-20 are pending.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  In order to expedite the processing/approval of the terminal disclaimer, Applicants may choose to file an electronic terminal disclaimer (eTerminal Disclaimer) by referring to the following website:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the parent U.S. Patent No. 11,216,944.  Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims of the instant application is generic to all that is recited in claims of the U.S. Patent No. 11,216,944.  For example, the following chart compares Claim 1 of the instant application with Claim 1 of the Patent No. 11,216,944.

Instant Application
Patent Application No. 11,216,944
1. A method of building a 3D model of at least a part of a cardiovascular system of a person, comprising: 
- receiving a first video stream comprising first frames comprising image data on the cardiovascular system over a first period of time; 
- receiving a second video stream comprising second frames comprising image data on the cardiovascular system over a second period of time, wherein the first period of time is in disjunction from the second period of time;
 - obtaining cardiac cycle data related to the cardiovascular system from the first period of time and the second period of time; 

- selecting at least one of the first frames and at least one of the second frames based on the cardiac cycle data; and 
- building the 3D model of part of the cardiovascular system using the selected frames, 
wherein the cardiac cycle data comprises timing data on a first cycle event within the first period of time and timing data on a second cycle event within the second period of time, and the selecting of the at least one of the first frames is based on the timing data of the first cycle event and the selecting of the at least one of the second frames is based on the timing data of the second cycle event.
1. A method of building a 3D model of at least a part of a cardiovascular system of a person, comprising: 
- receiving a first video stream comprising first frames comprising image data on the cardiovascular system over a first period of time; 
- receiving a second video stream comprising second frames comprising image data on the cardiovascular system over a second period of time, wherein the first period of time is in disjunction from the second period of time; 
- obtaining cardiac cycle data related to the cardiovascular system from the first period of time and the second period of time; 
- selecting at least one of the first frames and at least one of the second frames based on the cardiac cycle data; and 
- building the 3D model of part of the cardiovascular system using the selected frames, 
wherein the cardiac cycle data from the first period of time is obtained from the first video stream, and the cardiac cycle data from the second period of time is obtained from the second video stream.


Allowable Subject Matter
Claims 1-20 are not rejected over prior art and will be allowed once the above-described non-statutory double patenting is overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
Consider Claim 1, Tu et al. (“In Vivo Comparison of Arterial Lumen Dimensions Assessed by Co-registered Three-dimensional (3D) Quantitative Coronary Angiography, Intravascular Ultrasound and Optical Coherence Tomography” – IDS) discloses “A method of building a 3D model of at least a part of a cardiovascular system of a person, comprising: 
receiving a first video stream comprising first frames comprising image data on a cardiovascular system over a first period of time; 
receiving a second video stream comprising second frames comprising image data on the cardiovascular system over a second period of time, wherein the first period of time is in disjunction from the second period of time” (Tu, page 1317, left column, second paragraph, where it is disclosed that two image sequences are acquired at two arbitrary angiographic views with projection angles at least 25 degrees apart); 
“obtaining cardiac cycle data related to the cardiovascular system  (Tu, page 1317, left column, second paragraph, the disclosed contrast-filled end-diastolic (ED)); 
“selecting at least one of the first frames and at least one of the second frames based on the cardiac cycle data” (Tu, page 1317, left column, second paragraph, where it is disclosed that one to three anatomical markers were identified as reference points in the two angiographic views); “and 
building the 3D model of part of the cardiovascular system using the selected frames” (Tu, page 1317, left column, second paragraph, where the automated 3D reconstruction and modeling are disclosed).  In an analogous field of endeavor, Homyk et al. (US 2017/0172510 - IDS) discloses a system for collecting data for assessment of cardiovascular function, which is analogous to “obtaining cardiac cycle data related to the cardiovascular system from the first period of time and the second period of time” (Homyk, Paragraph [0006]).  However, none of the cited prior art references, alone or in combination, provides a motivation to teach “wherein the cardiac cycle data comprises timing data on a first cycle event within the first period of time and timing data on a second cycle event within the second period of time, and the selecting of the at least one of the first frames is based on the timing data of the first cycle event and the selecting of the at least one of the second frames is based on the timing data of the second cycle event.”   Dependent Claims 2-16 are not rejected over prior art because they depend from independent Claim 1, and therefore, inherently include the above-described allowable subject matter.  In addition, independent  Claim 17 includes the above-described allowable subject matter, and therefore not rejected over prior art references.  Finally, dependent Claims 18-20 are not rejected over prior art because they depend from independent Claim 17, and therefore, inherently include the above-described allowable subject matter.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662